United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                                                                    February 11, 2004
                    IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                Charles R. Fulbruge III
                                                                         Clerk


                                 No. 03-50843
                               Summary Calendar



                           UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,
                                       versus

                               BRENDA LEE ESTES,

                                                       Defendant-Appellant.


                            - - - - - - - - - -
               Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. W-02-CR-186-15
                            - - - - - - - - - -

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

       Brenda Lee Estes appeals her conviction, following a jury

trial, of aiding and abetting the possession of pseudoephedrine

with       intent   to   manufacture    methamphetamine,   a   violation       of

21 U.S.C. § 843(a)(6).           She does not challenge her conviction

of another count charging her with conspiracy to manufacture

methamphetamine.         The district court sentenced Estes to concurrent

87-month prison terms and three-year supervised-release terms.

       On July 25, 2002, investigators found 312 pseudoephedrine

pills under the passenger seat of an Isuzu pickup truck that Estes


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
was driving.       Codefendant Randy Hunter, with whom Estes lived and

who was her former husband, was in the passenger seat.                      Estes does

not dispute that Hunter was a methamphetamine cook and that the

pills were to be used as an ingredient in a “cook.”                             Estes,

however, challenges the sufficiency of the trial evidence to prove

that she knew that the pills were in the truck.

       The evidence was not insufficient to support an inference that

Estes knew that the pseudoephedrine pills were hidden under the

passenger seat.       See United States v. Villarreal, 324 F.3d 319, 322

(5th Cir. 2000); United States v. Jones, 185 F.3d 459, 464 (5th

Cir.    1999).       Although    Estes’s       control    of   the   truck    was    not

sufficient by itself to establish that she knowingly possessed the

pills, see United States v. Crain, 33 F.3d 480, 486 (5th Cir.

1994),     other    evidence     established      her     knowledge.         Witnesses

testified that they had bought methamphetamine from Estes and

Hunter at their home, that Estes had used methamphetamine by

injecting it, that Estes appeared to be well aware of Hunter’s role

as a methamphetamine cook, and that Estes had served as a lookout

during     Hunter’s     cooks.      On     one    prior    occasion,        Estes    had

accompanied        others   to   steal     anhydrous      ammonia,      a    necessary

ingredient in the manufacture of methamphetamine.                      Approximately

one week prior to July 25, 2002, Estes and Hunter had met Dulcie

and Woodrow Schuler and had arranged to assemble the ingredients

for    a   methamphetamine       cook.     The    Schulers      were   to    steal    or

otherwise obtain anhydrous ammonia and Estes and Hunter would

supply other ingredients.           The couples met again on the night of


                                           2
July 25, 2002, but the plan fell through when the Schulers were

stopped with stolen anhydrous ammonia and when Dulcie identified

the Isuzu pickup as belonging to the people to whom they were to

supply the chemical. Collectively, this evidence was sufficient to

prove Estes’s knowledge that the pseudoephedrine pills were in the

truck.

          Estes’s convictions are AFFIRMED.




G:\opin-sc\03-50843.opn.wpd          3